         0:19-cv-03492-JFA-PJG       Date Filed 07/08/20     Entry Number 47      Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

    Demetrius Pullins,                                      C/A No. 0:19-3492-JFA-PJG

                   Petitioner,

    v.
                                                                      ORDER

     B. Dobbs, Warden,


                   Respondent.


           Petitioner Demetrius Pullins (“Petitioner”), proceeding pro se, commenced this action by

filing a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1). In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), the case was referred to a Magistrate

Judge for review.

           The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should grant Petitioner’s motion to dismiss

and dismiss this action without prejudice. (ECF No. 39). The Report sets forth, in detail, the

relevant facts and standards of law on this matter, and this Court incorporates those facts and

standards without a recitation.

           On February 21, 2020, B. Dobbs, Warden (“Respondent”) filed a motion for summary

judgment. (ECF No. 14). On February 24, 2020, the Court issued an Order pursuant to Roseboro


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
   0:19-cv-03492-JFA-PJG            Date Filed 07/08/20      Entry Number 47        Page 2 of 3




v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the summary judgment and

dismissal procedures and the possible consequences if he failed to respond adequately to the

Respondent’s motion. (ECF No. 15). On April 14, 2020, Petitioner filed a motion for an extension

of time to respond which the Court granted. (ECF No. 24).

          On April 29, 2020, Petitioner filed a letter which was docketed as a response in opposition

to Respondent’s motion for summary judgment. (ECF No. 33). In the letter, Petitioner requested

his motion be dismissed without prejudice. Respondent construed the filing as a motion to dismiss

the petition without prejudice and filed a reply indicating Respondent did not oppose it. (ECF No.

36).

          On June 2, 2020, the Magistrate Judge filed the Report recommending this Court grant

Petitioner’s motion to dismiss and dismiss this action without prejudice. Additionally, the

Magistrate Judge recommended that Respondent’s motion for summary judgment be terminated

as moot. On June 15, 2020, Petitioner filed a letter stating he would like to proceed with the case

and requested an attorney for assistance on his case. (ECF No. 42). On June 23, 2020, Respondent

filed a response to the letter indicating that Respondent objected to Petitioner’s request for counsel

but does not object to the Court’s consideration of the petition and Respondent’s motion for

summary judgment on the merits. (ECF No. 45).

          Based on the foregoing, the Court declines to adopt the Report and Recommendation. (ECF

No. 39). Accordingly, this case is referred back to the Magistrate Judge for further pretrial

proceedings, including for consideration of Respondent’s motion for summary judgment on the

merits.
   0:19-cv-03492-JFA-PJG   Date Filed 07/08/20   Entry Number 47          Page 3 of 3




      IT IS SO ORDERED.



July 8, 2020                               Joseph F. Anderson, Jr.
Columbia, South Carolina                   United States District Judge
